Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/4/22 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cooling device configured to cool an electronic component through a refrigerant moving along a pipe”, “a radiator mounted on one side of the cooling device to exchange heat with the refrigerant” (note a radiator is shown but mounting is shown as claimed), “a plurality of first hollows” (note that the specification only identifies a single first hollow 113 nota plurality), “a driver hole provided in an upper surface thereof” (note that specification identifies this as 111 but that is shown as a flat solid surface which is also objected to for not clearly showing the claimed subject matter), “a pressure controller configured to extend outward from a bottom of the body” (the pressure controller is identified as entire element 100, the figure does not make clear what specifically besides the coupler is connected to the bottom of the body that is a “pressure controller”) of claims 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cooling device configured to cool an electronic component through a refrigerant moving along a pipe” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling device configured to cool an electronic component” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of a jacket mounted around/on an electronic component (per para. 0003).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  A list of known errors is below, examiner notes that other possible errors/issues may exist that may not be clear until the below issues are resolved. Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.
Claim 1 includes a limitation for a “plurality of first hollows” which is not clear what is being claimed.  Applicants figures only include a single first hollow (element 113) in communication with the driver holes, it is unclear how there would be plurality of such hollow or if applicant is attempting to claim a different structure (such as the hollow section of the driver holes though examiner notes this would be redundant and a different 112b rejection).
Claim 1 includes a limitation for a “driver hole provided in an upper surface” which is unclear to one skilled in the art.  Applicant may be trying to identify the shown slot  (possibly for a screwdriver) but it does not clearly show or identify a “hole” such that one skilled in the art would know what applicant is attempting to claim or identify. 
Claim 1 claims a “pressure controller configured to extend  outward from a bottom of the body  with an inner portion thereof communicating with the second hollow” and also claims it “comprising a coupler having threads on one side of an outer circumferential surface thereof so as to be screwed into the vent hole” such that this combination would not be clear to one skilled in the art.  The figures and the drawings identify the entire structure as a “pressure controller” (element 100), but as claimed this should merely be an additional element to the already claimed structure (head/body) and as written the controller would possibly be the coupler and threads but it is unclear if this is a term to read on the combination of the coupler and threads or merely including it with additional elements but such is not clearly defined in the specification and figures (thus applicant isn’t being their own lexicographer) and isn’t using any standard terms for the structure.  Thus one skilled in the art would not clearly understand the structure required to read on this limitation and thus it is unclear.  Examiner believes this may be an interpretation issue.
Claim 4 has unclear structure as it claims the body within the second hollow, but the claim form which it depends the body includes the second hollow thus it can’t be within it  (it can’t be within itself).  Thus the limitation is not clear to one skilled in the art.
Claim 4 includes the limitation “the body is disposed in the second hollow with a height difference from the filter” which can be interpreted multiple way and thus is indefinite.  Specifically, it is unclear if it requires the body to be a different height from the filter or if it requires the second hollow to have a different height from the filter.  Thus it is indefinite.
Claim 6 is indefinite for the phrase “and microorganisms are inoculated on the mixture” as one skilled in the art would not be able to determine if the claim is met until use. This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used)  MPEP 2173.05 (p).  
Claims 2-6 are rejected due to dependence from one or more of the above rejected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cha (U.S. Patent 9,683,479), Cha et al. (U.S. Patent 10,619,555), and Han et al. (U.S. Patent 10,989,102) teach pressure control systems  for radiators specifically caps with pressure relief structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763